PER CURIAM.
Appellants appeal from the following decree:
*465“This cause having regularly come on for hearing on motion of Respondent to strike the ‘Amended bill of complaint as last amended’ filed herein on February 9, 1968, and same having been fully argued by the Complainant, J. B. Johnston, pro se, and the Court being of the opinion that said motion is due to be granted,
“Now therefore, it is ORDERED, ADJUDGED and DECREED by the Court that Respondents’ motion to strike be and the same hereby is granted; and,
“It further appearing to the Court that the Complainants are anxious to secure a final judgment from which an appeal can be taken to the Supreme Court of Alabama; that this cause was originally filed herein on August 19, 1966; that the bill of complaint herein has been amended on at least nine occasions; that the Complainants have wholly failed to comply with the rules of practice and procedure applicable to Courts of Equity, have continuously over a period of nineteen months filed pleadings which were either wholly frivolous or inapplicable to proceedings in Equity or incomprehensible; and it being the opinion of this Court that the Complainants are wholly unable to compose a sufficient bill of complaint and they having been so advised by the Court and further advised to secure the assistance of a solicitor; and,
“The bill of Complaint as last amended being wholly insufficient and in no respect showing an equitable right; and,
“The Court being further of the opinion that the continuance of this matter in the fashion which has existed since its filing constitutes an imposition upon the Court and a matter of vexation and harassment to the Respondent,
“Now therefore, it is ORDERED, ADJUDGED and DECREED by the Court ex mero'motu that the bill of complaint as last amended bé ánd the same hereby is dismissed with prejudice and all costs incurred herein be and hereby are taxed against the Complainants herein, for all of which let execution issue.
“Dated, March 15, 1968.
“s/ Will G. Caffey, Jr. Judge”
In banc, we have carefully considered this case. We agree with the trial court.
Affirmed.
MERRILL, HARWOOD, BLOODWORTH, MADDOX and McCALL, JJ., concur.